UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-51036 HYDROGENETICS, INC. (Exact name of registrant as specified in its charter) 1451 Cypress Creek Road, Suite 300,Fort Lauderdale,Florida 33309 Telephone:954-829-8244 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, Par Value $0.001 Per Share (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule/provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a) (1) x Rule 12g-4(a) (2) x Rule 12h-3(b) (1) (i) o Rule 12h-3(b) (1) (ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 106 Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, Hydrogenetics, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Hydrogenetics, Inc. Date: April 17, 2012 By: /s/ Charles Hansen Charles Hansen, Chief Executive Officer 2
